Citation Nr: 0935335	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Denver, Colorado.  

Procedural history

The Veteran's claim of entitlement to service connection for 
Hepatitis C was initially denied by the RO in a September 
1970 rating decision.  The Veteran appealed to the Board, 
which upheld the RO's findings in a June 1971 decision.  

The Veteran subsequently filed to reopen the previously-
denied claim for service connection for Hepatitis C.  The RO 
reopened and denied the Veteran's claim in the November 2005 
rating decision.  The Veteran disagreed with that decision 
and perfected his appeal by filing a timely substantive 
appeal [VA Form 9] in April 2007.

In April 2009, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claim at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the Veteran's VA claims folder.

Issues not on appeal

In the November 2005 rating decision, the RO denied the 
Veteran's claim for bilateral hearing loss and granted the 
Veteran's claim for bilateral tinnitus; evaluated 10 percent 
disabling, effective May 5, 2005.  The Veteran has not, to 
the Board's knowledge, expressed dissatisfaction with that 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In an unappealed June 1971 decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
Hepatitis C.

2.  The evidence associated with the claims folder subsequent 
to the June 1971 Board decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.

3.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed Hepatitis C is attributable 
to his period of active duty military service. 


CONCLUSIONS OF LAW

1.  The June 1971 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  Since the June 1971 Board decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for Hepatitis C is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for Hepatitis C.  

As was described in the Introduction, it appears that the RO 
reopened the Veteran's claim and denied it in the merits in 
the November 2005 rating decision.  Notwithstanding the RO's 
actions, it is incumbent on the Board to adjudicate the new 
and material issue before considering the claim on its 
merits.  The question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the Veteran 
regarding his service connection claim and the submission of 
new and material evidence in August 2004, November 2004 and 
May 2005.  These letters appear to be adequate.  The Board 
need not, however, discuss in detail the sufficiency of the 
VCAA notice letters in light of the fact that the Board is 
granting the claim.  Any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.

The Board also notes the Veteran has not been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As discussed in detail below, the 
Board is granting the Veteran's claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that Hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of Hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that Hepatitis C can potentially be transmitted with the 
reuse of needles from tattoos, body piercing, and 
acupuncture.  The fast letter indicates, in its Conclusion 
section, that the large majority of Hepatitis C infections 
can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.   

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the Veteran's claim to reopen 
was initiated in July 2004, the claim will be adjudicated by 
applying the revised section 3.156, set out in the paragraph 
immediately following.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the final denial in order for there to 
be new and material evidence to reopen the claim. See Evans 
v. Brown, 9 Vet. App. 273 (1996)

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Finality/new and material evidence

In June 1971, the Board denied the Veteran's claim due to 
insufficient evidence of a current diagnosis of Hepatitis C, 
of treatment in service for Hepatitis C, and of a medical 
nexus between the claimed Hepatitis C and his military 
service.   The June 1971 Board decision was unappealed and is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2008).
 

To warrant reopening the claim, there must be new and 
material evidence as to all three Hickson elements.  
See 38 U.S.C.A. § 5108 (West 2002); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
received evidence (after June 1971) bears directly and 
substantially upon the specific matters under consideration, 
namely whether there is evidence of a current diagnosis of 
Hepatitis C, whether the Veteran's service treatment records 
reflect symptoms of or treatment for Hepatitis C, and whether 
there is a medical nexus between the Veteran's currently 
diagnosed Hepatitis C and his military service.  See 38 
C.F.R. § 3.156 (2008).

In reviewing the evidence added to the claims file since the 
June 1971 denial, the Board finds that additional evidence 
has been submitted which is sufficient to reopen the 
Veteran's claim.  

In particular, an April 2005 VA examination report provides a 
current diagnosis for Hepatitis C, service treatment records 
dated in October 1968 reflect in-service treatment for and a 
diagnosis of hepatitis, and a February 2006 statement from 
P.W., D.O. indicates that the Veteran's Hepatitis C was 
caused by his in-service phlebotomies.  This evidence relates 
to unestablished facts necessary to substantiate the claim 
[i.e., current diagnosis, in-service treatment and/or 
diagnosis and medical nexus between the Veteran's claimed 
disability and his military service].  
The additionally received evidence thus presents a reasonable 
possibility of substantiating the claim. Therefore, the 
Veteran's claim is reopened.

Procedural concerns

The Board has reopened the Veteran's service connection claim 
and is considering moving forward to discuss the claims on 
their merits.  Before doing so, however, the Board must 
consider certain procedural concerns.



(i.) Bernard consideration

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

As noted elsewhere in this decision, it appears that the RO 
in fact reopened the Veteran's claim and denied it on its 
merits.  The Veteran was informed in a February 2007 
statement of the case (SOC) why his claim for service 
connection failed on the merits, and he himself has addressed 
the merits of the claim.  

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination in April 2005.  


(iii.)  Standard of review

The standard of review changes at this point.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Although there may be of record new and material evidence 
sufficient to reopen the claim, this does not mean that the 
claim must be allowed based on such evidence. 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Discussion of the merits of the claim

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the Veteran currently has 
Hepatitis C, as evidenced in April 2005 VA examination report 
and in multiple VA and private treatment records.  Hickson 
element (1) is therefore satisfied.

With respect to Hickson element (2), as was alluded to above, 
the Veteran obtained additional service treatment records 
which were not associated with the claims file at the time of 
the June 1971 Board decision.  These service treatment 
records reflect that in October 1968, during service, the 
Veteran was diagnosed with "anicteric (non-jaundice) 
Hepatitis" and that such diagnosis was considered to be in 
the line of duty.  See a service treatment record dated 
October 31, 1968.  Hickson element (2) is therefore 
satisfied.  

With respect to Hickson element (3), medical nexus, there is 
the report of an April 2005 VA examiner, who stated: 
"Because I am unable to determine with any degree of 
certainty when or how this Veteran contracted Hepatitis C, I 
find this to be a difficult case that I simply cannot resolve 
without resort to mere speculation."  
See the April 2005 VA examination report.  Such an opinion is 
inadequate for VA rating purposes.  The Court has held on 
several occasions that medical opinions which are speculative 
or inconclusive in nature are of no probative value.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

Also of record is a February 2006 letter from P.W., D.O., who 
noted that while in the military, the Veteran had a spike in 
his liver enzymes that could have been Hepatitis C that was 
non-detectable at the time.  Dr. P.W. specifically stated, 
"The etiology of [the Veteran's] Hepatitis C most likely was 
related to his previous phlebotomies and the needles that 
were used.  This is the only thing in that I can explain his 
exposure to Hepatitis C."  See the February 2006 statement 
from P.W., D.O.  There are no medical opinions to the 
contrary.

It is clear from the above that due to the passage of time as 
well as the obscure nature of Hepatitis C [which was not in 
fact recognized as a diagnosis during the time that the 
Veteran was in service], a definitive medical nexus opinion 
cannot be rendered.  However, a definitive opinion is not 
required.  The evidence of record suggests that the Veteran's 
currently diagnosed Hepatitis C was related to the hepatitis 
identified while he was in military service.  No other cause 
for the hepatitis C has been identified.  The evidence of 
record is therefore at least in equipoise.  Hickson element 
(3), and thus all elements, have been met.  Service 
connection for Hepatitis C is therefore granted. 


ORDER

Service connection for Hepatitis C is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


